Case 1:15-cv-00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 1 of Sacuys
09/29/3018 i7201 FAL

Re: Handshvey Broussard etal

 

| Cour t ~ Court Admit jinistr ation |

Subject: Re: Handshoe v Broussard et al
|

 

 

From: "Speller" <speller@frankmagazine.ca> SEP 30 2015
Date: 2013-05-29 3:07 PM
To: "Douglas Handshoe" <dkhcpa@gmail.com> In Halifax, NS.
Cool Doug!
I'm just finishing up this issue and will get to this on Friday - you know what a deadiine is like haha
Keep me posted on everything - “ye ¢

“6,
Thanks! E * hi “

Andrew Speller
Staff Reporter
Frank Magazine
(902) 420-1668 (p)
(902) 423-0281 (f)

speller @frankmagazine.ca

----- Original Message -----

From: Douglas Handshoe

Ta: Speller

Sent: Wednesday, May 29, 2013 3:01 PM
Subject: Handshoe v Broussard et al

Andrew:

As promised. | got service on Abel this morning, Broussard is on tap for later this week in jail, Leary, Perret
and the Lodge will get their copy soon enough.

Doug

Doug Handshoe
Slabbed New Media LLC
Post Office Box 788
Wiggins, MS 39577-0788
Phone: (228) 284-0004
Fax: (601) 928-5129

www, slabbed.org

 

\29

LoFl 2015-09-28 11:25 PM
ao ™,

Case 1:15-cv-00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 2 of © moos

09/29/2015 17:02 FAX
Re: Yar No 411345 Trout Point v Handshoe

of2

Subject: Re: Yar No 411345 Trout Point v Handshoe
From: "Spefler" <speller@frankmagazine.ca>

Date: 2013-06-03 10:57 AM

To: "Douglas Handshoe" <dkhcpa@gmail.com>

Hey Doug -

Sounds great. I'm going to look through all of this this coming week and get back to you.

Hope you had a good weekend!
Best,

Andrew Speller
Staff Reporter
Frank Magazine
(902) 420-1668 (p)
(902) 423-0281 (f)

speller@frankmagazine.ca

-~-- Original Message ---~-

From: Douglas Handshoe

To: Speller

Sent: Monday, June 03, 2013 10:24 AM
Subject: Yar No 411345 Trout Point v Handshoe

Andrew

Attached are two PDF documents, the first heing 2 letter from the Court’s Prothonotary which is off the
record and my revised rule 5 brief and affidavit which is on the record.

You'll notice from pages 2 and 3 that Mr. Leary has evidently been wearing Mr. d’Entremont out trying to
gat her to not enter my motions and pleadings into the record. That pdf letter and email | received from
Ms. d’Entremont was a first and it came after | reminded her (and not nicely I’ll add) of the following US
Statute::

hitp://www.law.comel!.edu/uscode/text/18/242

} take the email and pdf ! received from Ms. a’Entremont as proof positive the gang in Yarmouth are a
bright lot, | am within an Inch of suing Justices Hood and Muise. Muise in particular could not have been
that stupid to not know what Leary and Perret were doing In the Louisiana Media case.

All this except my rule 5 brief is off the record. The hearing has been set for 6/20 at 1:30 local time.

 

Doug Handshoe 1 7 9

IDAR AN 9044.90 te
;15-cv-00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 3 of gg,
09/20/8018 iy i oD Pax og

* Ret Yar No 411345 Trout Point v Handshve

Slabbed New Media LLC
Post Office Box 788
Wiggins, MS 39577-0788
Phone: (228) 284-0004
Fax: (601) 928-5129

www.slabbed.org

130

Z20f2 2115.09.29 11-94 pM
. - 007
09/29/26S—17 208 FAFO0S82-HSO-JCG Document 329-13 Filed 01/03/19 Page 4 of @

Re: The June 3 story

Subject: Re: The June 3 story

From: "Speller” <speller@frankmagazine.ca>
Date: 2013-06-10 1:17 PM

To: "Douglas Handshoe" <dkhcpa@gmail.com>

Hry Doug -

Attached is the piece as it was printed in the mag. Me just being a lowly reporter (and not that tech
savvy), | am not sure how to send you a PDF off our website (I know we can't copy and paste).

However, | attached the article ina Notepad document. As always Doug, if you have-any problems
or Issuas, let me know and I'll gladly take the time to sort them out with you.

If you would like to reprint the article on your website, | think you're going to have to ask my editor
Andrew Douglas about that (I don't have the authority to grant that request) You can reach him at
andr fran azine.ca

Anyway, here you go, hope it’s ok, and let me know -

Hope you had a nice weekend -

—_—s,

ttyl

Andrew Speller
Staff Reporter
Frank Magazine
(902) 420-1668 (p)
(902) 423-0281 (f)

speller@frankmagazine.ca

—~« Original Message -----

From: Douglas Handshoe

To: Spaliar

Sent: Monday, June 10, 2013 1:06 PM
Subject: The June 3 story

HI Andrew —

Dying to read your last story on my continuing battles with Trout Point Lodge, Can you send me a pdf? As
always | will not republish until given permission by Frank Magazine. .

( Thanks.

 

133

lof3 2015-09-28 11:26 1M
aoa

Case 1:15-cv-00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 5 of @08

09/29/2018 17:05 FAx
Re: The June 3 story

20f3

Doug

Doug Handshoe
Slabbed New Media LLC
Post Office Box 788
Wiggins, MS 39577-0788
Phone; (228) 284-0004
Fax: (601) 928-5129
www.slabbed org

 

— TPL. bt: ween wi ees cenit fees cee emen eee nee ween cme rear 8 me em

By Andrew Speller

The Trout Point Lodge (TPL) vs. Louisiana blogger Douglas Handshoe
saga continues! °
On May 17, slabbed.com owner Douglas Handshoe filed Lawsuit in the
Circuit Court of Hancock County, Louisiana. The defendant is listed
as John Doe, aka Randall Cajun, because someone using that alias
has allegedly been posting defamatory comments about Doug on a few
blogging websites; Real-Mailce.blogspot.com, and
theamericanzombie.com

In his suit, Doug is claiming that he has valid reason to believe
that Randall Cajun is at least one (or all) of the owners of TPL.
As Frankologists will recall, Doug and TPL have been in an ongoing
legal drama for years. Doug has accused TPL owners Charles Leary
and Vaughn Perret of being involved in some shady Louisiana
political goings-on, which they in turn have repeatedly denied.
Last year, Chuck and Vaughn celebrated a legal victory stemming
from a defamation suit they had been fighting against Doug and
slabbed.org. The duo was awarded $425,000 in a decision handed down
in Yarmouth Supreme Court on February 1, 2012.

The court ruled that Charles, Vaughn and TPL were falsely linked to
a Louisiana political corruption scandal by Doug and slabbed.org.
However, since this decision was awarded North of 49, the ruling
has no jurisdiction or authority in the United States (Frank 658).
And in early 2013, Charles and Vaughn claimed that blogger Doug
swiped some copyrighted photographs off of TPL's website, and then -
oe to post them on slabbed.org without permission (Frank
659),

The pictures in question are everyday shots of Charles, Vaughn and
Trout Point Lodge itself, but there are also allegations that
Slabbed.org had conments juxtaposed next to the swiped pics, which
may have (or may not have) included derogatory comments directed
towards the TPL owners.

However, it was precisely around this time, January 2013, when Mr.
Randall Cajun started popping up on the internet and (allegedly)
began posting numerous defamatory comments about blogger Doug,
saying that he wes involved in crooked corporations, and that he
was a part of an organized crime conspiracy in Louisiana.

Doug's suit alleges that this Randall Cajun knows some very
intimate details of TPL's and Doug's past dealings, which,
according to Doug's suit, “strongly indicates Randall Cajun is one \ 9 ¥

2015-09-28 11:26 PM
Case 1:15-cy- - - _ ;
09/29/2018 17:08 sGy-00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 6 of 008

"Re: The June 3story

or more of the owners of TPL."

While Randall was posting on theamericanzombie.com, its moderator
was able to grab Randall's service provider, which revealed that
Randall was posting from Nova Scotia via Eastlink, and that the
signal allegedly originated from an area that was consistent where
TPL is located.

Some of Randall's postings include blogs titled “Douglas K.
Handshoe: Liquidating Assets, and, Good ‘n Handy; Doug Handshoe,
Coverup & Fred Goodson. In the second blog, Randall alleged that
Doug is an “avowed anti-gay blogger,” which Doug's lawsuit claims
is “patently false.”

Doug is stating that the blogs and posts are false, defamatory,
misleading, unethical, and are completely dishonest.

In turn, Doug is seeking a court order compelling Real -

Malice. blogspot.ca to reveal the IP address of all contributions to
weblog, subsequent court order(s) to internet service providers
used by Randall Cajun to post defamatory content in order to
ascertain his identity to properly file suit, and to issue
subpoenas as appropriate in the circumstances.

TPL did not returs messages before presstime.

speller@frankmagazine.ca

 

Attachments: manne eon + “ eons stone - os eee Cn eee aye ee nmee Rone fe pte mmmeent se oe

TPL. txt 3.4 KB

t a

30f3 2015-09-28 11:26 PM
09/29/2018°17 08 FAK 00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 7 of 013
" Re: Randall Cajun outed himself

lof2

Subject: Re: Randall Cajun outed himself
From: "Speller" <speller@frankmagazine.ca>
Date: 2013-06-13 4:20 PM

To: "Douglas Handshoe” <dkhcpa@gmail.com>

Oh wow Doug -

This is HUGE.
Ok;

1) You know how you scanned those original Randall Cajun postings? | could not read them (too
faint) in the emails you sent me a few weeks back. Could you somehow re-send clear/legible
copies of every post Randall made? (but please, don't let me put you out and create 20hrs of work
for you). Let me know if that's doable.

2) Did you get the results from your request to know where the postings were originated from? (did
Google get back to you and say; the IP adress is "this" and comes from “here").

3) Is there documentation that says “The posts are from Charles and Vaughn”. B/c again, haha, I'm
no lawyer and you have tons more experience with this stuff than | do, and I've read through the

PDF a few times and can't definetely point to where they "admit" is was them. (or where the court
says it was them). could you point to where in the PDF | should be fooking to get that info?

4) Your timing sadly sucks haha. Deadline for this coming issue is right now, so we're not going to
make It. BUT, I woud bet a ton of cash we are going to make the next issue seeing as what the
subject matter Is (maybe even the cover!) but, on the plus side, this will give me time to do all the
research and get it right, rather than rushing it and getting it wrong.

Thanks Doug - much obliged and seriously - good for you!
Tak soon -
Best,

Andrew Speller

Staff Reporter

Frank Magazine

(902) 420-1668 (p)

(902) 423-0281 (f)
speller@frankmagazine.ca

139

2015-09-28 11:28 PM
09/29/20set:b9-$Xx00382-HSO-JCG Document 329-13 Filed 01/03/19 Page 8 of #2014

Re: Randall Cajun outed himself

aos

2 of 2

 

----- Original Message -----
From: Douglgs Handshoe

To: Speller
Sent; Thursday, June 13, 2013 3:59 PM
Subject: Randall Cajun outed himself

Turns out It is Charlle and Vaughn.
The attached was filed in Federal Court yesterday,
Doug

Douglas K. Handshoe, CPA

110 Hall Street

Post Office Box 788

Wiggins, MS 39577

Phone: (601) 620-4134 (228) 284-0004
Fax: (601) 928-5129

IRS CIRCULAR 230 DISCLOSURE: IRS Circular 230 regulates written communications about federal tax
matters between tax advisors and their clients. To the extent the preceding correspondence and/or any
attachment f; a written tax advice communication, it is nota full “covered opinion”. Accordingly, this
advice is not intended and cannot be used for the purpose of avoiding penalties that may be imposed by

the IRS regarding tae transaction or matters discussed herain.

In addition, the materials communicated herein are intended solely for the addressee and are not
intended for distribution to any other person or entity, or to support the promotion or marketing of the
transaction cr matters av:dressed herein, Any subsequent reader should seek advice from an independent
tax advisor with respect to the transaction or matters addressed herein based on the reader’s particular

circumstances.

(Yo

2015-09-28 11:28 PM
